DETAILED ACTION
The Examiner acknowledges Claim 10 has been amended.
Response to Arguments
Applicant's arguments with respect to the Double Patenting rejection have been fully considered but they are not persuasive. Therefore the Double Patenting rejection remains.
Applicant’s arguments and amendments with respect to the Claim Objection have been fully considered and are persuasive.  The Objection of Claim 10 has been withdrawn. 
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-3, 6-7 and 10-12 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Patent # 6,073,412 to Verch in view of US Patent Application Publication # 2013/0283723 to Engstrom [see rejection below].
Applicant’s arguments with respect to claim(s) 4-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
Claim 8 is directed to the same invention as that of claim 1 of commonly assigned 10,890,027. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.
Claims 1-7 and 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,890,027. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 can be found in claim 1 of the Patent.
Claim 2 can be found in claim 2 of the Patent.
Claim 3 can be found in claim 3 of the Patent.
Claim 4 can be found in claim 4 of the Patent.
Claim 5 can be found in claim 5 of the Patent.
Claim 6 can be found in claim 6 of the Patent.
Claim 7 can be found in claim 1 of the Patent.
Claim 9 can be found in claim 7 of the Patent.
Claim 10 can be found in claim 8 of the Patent.
Claim 11 can be found in claim 9 of the Patent.
Claim 12 can be found in claim 10 of the Patent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 6,073,412 to Verch in view of US Patent Application Publication # 2013/0283723 to Engstrom.
Regarding claim 1, Verch teaches in Figure 13, a corner key (30) (Column 5, Line 29) for a window assembly (Column 2, Lines 54-55) comprising: a first body portion comprising: a first body inner edge; a first body outer edge; and a first body face defined by the first body inner edge and the first body outer edge, wherein the first body portion extends in a first direction; a second body portion comprising: a second body inner edge; a second body outer edge; and a second body face defined by the second body inner edge and the second body outer edge, wherein the second body portion extends in a second direction orthogonal to the first direction of the first body portion, and wherein the first body inner edge and the second body inner edge for a gap (46) therebetween; a channel [groove (Column 5, Lines 47-48)] formed in the gap (46) between the first body inner edge and the second body inner edge; at least one port in fluid communication with the channel (Column 5, Lines 47-51); a first adhesive bonding area (42) [recess (Column 5, Line 41)] comprising a portion of the first body face defined by an inner edge and the channel (46), wherein the first adhesive bonding area (42) is in fluid communication with the channel (46) (Column 5, Lines 41-47); a second adhesive bonding area (42) comprising a portion of the second body face defined by an inner edge and the channel (46), wherein the second adhesive bonding area (42) is in fluid communication with the channel (46) (Column 5, Lines 41-47). Verch does not teach first and second raised portions. However, Engstrom teaches in Figure 12, a first raised portion disposed proximate to a first body outer edge and extending along a length of the first body outer edge; and a second raised portion disposed proximate a second body outer edge and extending along a length of the second body outer edge; and a flange (157 and 158) [fin (Paragraph 0088)] disposed orthogonal to a first body face and a second body face. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have raised portions on the corner key in order to define an inner area for the adhesive to remain. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a flange on the corner key in order to mechanically lock the corner key in place.
Regarding claim 2, Verch in view of Engstrom teach a corner key. Furthermore, Verch teaches the window assembly comprises a window sash assembly (Column 1, Lines 10-14).
Regarding claim 3, Verch in view of Engstrom teach a corner key. Furthermore, Verch teaches the window assembly comprises a window frame assembly (Column 1, Lines 10-14).
Regarding claim 4, Verch in view of Engstrom teach a corner key but they do not teach the it comprises PVC and a natural fiber filed composite. However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to make the corner key from PVC and a natural fiber filled composite since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.
Regarding claim 5, Verch in view of Engstrom teach a corner key. Furthermore, Verch teaches the corner key comprises an extruded body (Column 2, Lines 11-14) comprising the corner key of Verch in view of Engstrom comprising the first body portion, the second body portion, the channel, the port and the flange.
Regarding claim 6, Verch in view of Engstrom teach a corner key. Furthermore, Verch teaches in Figure 13, the first body portion comprises a stepped contour; and the second body portion comprises a stepped contour.
Regarding claims 7 and 8, Verch in view of Engstrom teach a corner key. Furthermore, Engstrom teaches in Figure 12, the flange (157 and 158) comprises a top surface; a bottom surface; a first outer edge proximate to the first body outer edge; and a second outer edge proximate to the second body outer edge; a first top surface raised portion proximate to the first raised portion of the first body; and a second top surface raised portion proximate to the second raised portion of the second body; wherein a top portion adhesive bonding area is defined by an inner edge of the first top surface raised portion and an inner edge of the second top surface raised portion and is in fluid communication (Paragraph 0068) with a channel (Paragraph 0090). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the flange on the corner key with all its features in order to mechanically lock the corner key in place as well as with adhesive.
Regarding claim 9, Verch in view of Engstrom teach a corner key but they do not teach the flange further comprises a first bottom surface; and a second bottom surface. However, this claim seems to duplicating the structure of claim 8 on the other side of the corner key. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to comprise first and second bottom surfaces opposite the first and second top surfaces, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 10, Verch teaches in Figure 12, a window assembly (Column 2, Lines 54-55) comprising: a partially hollow (Column 5, Line 7) vertical framing element (28) [frame component (Column 4, Lines 49-50)]; a partially hollow horizontal framing element (28); a corner key (30) (Column 5, Line 29), wherein Figure 13 shows the corner key (30) comprising: a first body portion comprising: a first body inner edge; a first body outer edge; and a first body face defined by the first body inner edge and the first body outer edge, wherein the first body portion extends in a first direction; a second body portion comprising: a second body inner edge; a second body outer edge; and a second body face defined by the second body inner edge and the second body outer edge, wherein the second body portion extends in a second direction orthogonal to the first direction of the first body portion, and wherein the first body inner edge and the second body inner edge for a gap (46) therebetween; a channel [groove (Column 5, Lines 47-48)] formed in the gap (46) between the first body inner edge and the second body inner edge; at least one port in fluid communication with the channel (Column 5, Lines 47-51); a first adhesive bonding area (42) [recess (Column 5, Line 41)] comprising a portion of the first body face defined by an inner edge and the channel (46), wherein the first adhesive bonding area (42) is in fluid communication with the channel (46) (Column 5, Lines 41-47); a second adhesive bonding area (42) comprising a portion of the second body face defined by an inner edge and the channel (46), wherein the second adhesive bonding area (42) is in fluid communication with the channel (46) (Column 5, Lines 41-47), wherein the first body portion of the corner key (30) is disposed within a hollow portion of the partially hollow vertical framing element (28) and the second body portion of the corner key (30) is disposed within a partially hollow portion of the partially hollow horizontal framing element (28) thereby forming an initial window structure; and an adhesive material (Column 5, Lines 47-51) disposed within the channel (46) of the corner key (30), wherein the adhesive material (Column 5, Lines 47-51) is further configured to contact the first adhesive bonding area (42) and an interior portion of the partially hollow vertical framing element (28), and wherein the adhesive material (Column 5, Lines 47-51) is further configured to contact the second adhesive bonding area (42) and an interior portion of the partially hollow horizontal framing element. Verch does not teach first and second raised portions. However, Engstrom teaches in Figure 12, a first raised portion disposed proximate to a first body outer edge and extending along a length of the first body outer edge; and a second raised portion disposed proximate a second body outer edge and extending along a length of the second body outer edge; and a flange (157 and 158) [fin (Paragraph 0088)] disposed orthogonal to a first body face and a second body face. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have raised portions on the corner key in order to define an inner area for the adhesive to remain. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a flange on the corner key in order to mechanically lock the corner key in place.
Regarding claim 11, Verch in view of Engstrom teach a window assembly. Furthermore, Verch teaches the window assembly comprises a window frame assembly (Column 1, Lines 10-14), and the partially hollow vertical framing element (28) comprises a window jamb [vertical pieces of a window assembly], and the partially hollow horizontal framing element (28) comprises a window sill [lower horizontal piece of a window assembly].
Regarding claim 12, Verch in view of Engstrom teach a window assembly. Furthermore, Verch teaches the window assembly comprises a window sash assembly (Column 1, Lines 10-14), and the partially hollow vertical framing element (28) comprises a window stile [vertical pieces of a window assembly], and the partially hollow horizontal framing element (28) comprises a window rail [horizontal piece of a window assembly].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635